Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections 35 USC 102(b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 17-22 and 24-26 is/are rejected under pre-AIA  35 U.S.C. 102(A)(1) as being anticipated by Shailubhai et al. (US7,879,802). 
Shailubhai teaches a method of colonic cleansing with SEQ ID NO: 9, which is identical to instantly claimed SEQ ID NO: 9 (Claims 1 and 4). This reference further teaches a solution dosage of .01 mg to 5mg, which is directly within the claimed range of .01 mg to 60 mg, which meets the limitations of claim 17. 
This reference further teaches adding a phosphodiesterase inhibitor, such as suldinac sulfone, zaprinast, motapizone, vardenafil or sildenifil to the composition for colonic cleansing (Claims 5 and 6). This meets claims 25 and 26. Shailubhai also teaches that sodium sulfate may also be administered (Col. 35, lines 20-25). This anticipates instant claim 22. This reference further teaches that addition of various agents to treat chronic constipation, such as chloride channel activator, a bicyclic fatty acid, Lubiprostone, etc. (Col. 39, lines 40-50). As such, claims 20 and 23 are met. Claims 19 and 21 are met because this reference also teaches the addition of disodium hydrogen phosphate, or PBS (Col. 31, lines 35-65). 


Claim Rejections 35 USC 103(A)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shailubhai et al. (US7,879,802) in view of Tarka et al. (US5,219,573). 
The teachings of Shailubhai have been described supra. 
The difference between the prior art and the instant claims is that the prior art does not teach the addition of L glucose in a dosage of 20g-200g. 
Tarka teach that L-glucose is an effective L-sugar laxative, and that L-glucose in powdered or crystalline form would be adjusted to provide a final reconstituted concentration of 6 to 12 g in 4 to 8 fluid ounces of beverage (Col. 7, lines 50-65). Thus, concentrations would range from 0.025 g/mL (6 g/240 mL) to 0.1 g/mL (12 g/120 mL). This reference teaches the following dosages: 
    PNG
    media_image1.png
    117
    306
    media_image1.png
    Greyscale
 (Col. 7) This reference teaches that a higher single dose of 24g at 1-2 times per day can be used in a dose-response manner, for those with those requiring more rapid or intense release. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Shailubhai and administered L-glucose because Tarka teaches that L-glucose is also used for colonic cleansing and Shailubhai teaches various combination therapies. One would be motivated to use a dosage of between 20g to 60g because Tarka teaches that L-glucose works in a dose-response manner and 24g can be used when required by the particular condition. As such, there is a reasonable expectation of success, that L-glucose will work effectively with the GCRA peptides and combination therapies of Shailubhai for colonic cleansing. As such, claim 24 is met. Additionally, claim 18 is met because Tarka teaches magnesium citrate as a major class of laxative (col. 1, lines 35-60).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,967,043 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘836 teaches SEQ ID NO: 9 for the treatment of gastrointestinal disorders.
The difference between the claims of ‘043 and the instant claims is that they do not teach colonic cleansing with the additional additives.
Shailubhai teaches a method of colonic cleansing with SEQ ID NO: 9, which is identical to instantly claimed SEQ ID NO: 9 (Claims 1 and 4).  This reference further teaches a dosage of .01 mg to 5mg, which is directly within the claimed range of .01 mg to 60 mg. This meets the limitations of claim 17. 
This reference further teaches adding a phosphodiesterase inhibitor, such as suldinac sulfone, zaprinast, motapizone, vardenafil or sildenifil to the composition for colonic cleansing (Claims 5 and 6). This meets claims 25 and 26. This reference teaches that sodium sulfate may also be administered (Col. 35, lines 20-25). This anticipates instant claims 22 and 23. This reference further teaches that addition of various agents to treat chronic constipation, such as chloride channel activator such as the bicyclic fatty acid, Lubiprostone, etc. (Col. 39, lines 40-50). As such, claim 23 is met. This reference also teaches PBS, meeting claims 18, 19 and 21. 
Tarka teach that L-glucose is an effective L-sugar laxative, and that L-glucose in powdered or crystalline form would be adjusted to provide a final reconstituted concentration of 6 to 12 g in 4 to 8 fluid ounces of beverage (Col. 7, lines 50-65). Thus, concentrations would range from 0.025 g/mL (6 g/240 mL) to 0.1 g/mL (12 g/120 mL). 
This reference teaches the following dosages: 
    PNG
    media_image1.png
    117
    306
    media_image1.png
    Greyscale
 (Col. 7) This reference teaches that a higher single dose of 24g at 1-2 times per day can be used in a dose-response manner, for those with those requiring more rapid or intense release. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Shailubhai and administered L-glucose because Tarka teaches that L-glucose is also used for colonic cleansing and Shailubhai teaches various combination therapies. One would be motivated to use a dosage of between 20g to 60g because Tarka teaches that L-glucose works in a dose-response manner and 24g can be used when required by the particular condition. As such, there is a reasonable expectation of success, that L-glucose will work effectively with the GCRA peptides and combination therapies of Shailubhai for colonic cleansing. As such, claim 24 is met. 


Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,034,836 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘836 teaches SEQ ID NO: 9 for the treatment of gastrointestinal disorders.
The difference between the claims of ‘836 and the instant claims is that they do not teach colonic cleansing with the additional additives.
Shailubhai teaches a method of colonic cleansing with SEQ ID NO: 9, which is identical to instantly claimed SEQ ID NO: 9 (Claims 1 and 4).  This reference further teaches a dosage of .01 mg to 5mg, which is directly within the claimed range of .01 mg to 60 mg. This meets the limitations of claim 17. 
This reference further teaches adding a phosphodiesterase inhibitor, such as suldinac sulfone, zaprinast, motapizone, vardenafil or sildenifil to the composition for colonic cleansing (Claims 5 and 6). This meets claims 25 and 26. This reference teaches that sodium sulfate may also be administered (Col. 35, lines 20-25). This anticipates instant claims 22 and 23. This reference further teaches that addition of various agents to treat chronic constipation, such as chloride channel activator such as the bicyclic fatty acid, Lubiprostone, etc. (Col. 39, lines 40-50). As such, claim 23 is met. This reference also teaches PBS, meeting claims 18, 19 and 21. 
Tarka teach that L-glucose is an effective L-sugar laxative, and that L-glucose in powdered or crystalline form would be adjusted to provide a final reconstituted concentration of 6 to 12 g in 4 to 8 fluid ounces of beverage (Col. 7, lines 50-65). Thus, concentrations would range from 0.025 g/mL (6 g/240 mL) to 0.1 g/mL (12 g/120 mL). 
This reference teaches the following dosages: 
    PNG
    media_image1.png
    117
    306
    media_image1.png
    Greyscale
 (Col. 7) This reference teaches that a higher single dose of 24g at 1-2 times per day can be used in a dose-response manner, for those with those requiring more rapid or intense release. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Shailubhai and administered L-glucose because Tarka teaches that L-glucose is also used for colonic cleansing and Shailubhai teaches various combination therapies. One would be motivated to use a dosage of between 20g to 60g because Tarka teaches that L-glucose works in a dose-response manner and 24g can be used when required by the particular condition. As such, there is a reasonable expectation of success, that L-glucose will work effectively with the GCRA peptides and combination therapies of Shailubhai for colonic cleansing. As such, claim 24 is met. 

Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,486,494 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘494  teaches SEQ ID NO: 9 and a method of colonic cleansing with addition agents, such as PPE inhibitors (Claims 1 and 11-13). 
The difference between the claims of ‘494 and the instant claims is that they do not teach colonic cleansing with the additional additives.
Shailubhai teaches a method of colonic cleansing with SEQ ID NO: 9, which is identical to instantly claimed SEQ ID NO: 9 (Claims 1 and 4).  This reference further teaches a dosage of .01 mg to 5mg, which is directly within the claimed range of .01 mg to 60 mg. This meets the limitations of claims 17. 
This reference further teaches adding a phosphodiesterase inhibitor, such as suldinac sulfone, zaprinast, motapizone, vardenafil or sildenifil to the composition for colonic cleansing (Claims 5 and 6). This meets claims 25 and 26. This reference teaches that sodium sulfate may also be administered (Col. 35, lines 20-25). This anticipates instant claims 22 and 23. This reference further teaches that addition of various agents to treat chronic constipation, such as chloride channel activator such as the bicyclic fatty acid, Lubiprostone, etc. (Col. 39, lines 40-50). As such, claim 23 is met. This reference also teaches PBS, meeting claims 18, 19 and 21. 
As to instant claim 24, the difference between the prior art and the instant claims is that the prior art does not teach the addition of L glucose in a dosage of 20g-200g. 
Tarka teach that L-glucose is an effective L-sugar laxative, and that L-glucose in powdered or crystalline form would be adjusted to provide a final reconstituted concentration of 6 to 12 g in 4 to 8 fluid ounces of beverage (Col. 7, lines 50-65). Thus, concentrations would range from 0.025 g/mL (6 g/240 mL) to 0.1 g/mL (12 g/120 mL). This reference teaches the following dosages: 
    PNG
    media_image1.png
    117
    306
    media_image1.png
    Greyscale
 (Col. 7) This reference teaches that a higher single dose of 24g at 1-2 times per day can be used in a dose-response manner, for those with those requiring more rapid or intense release. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Shailubhai and administered L-glucose because Tarka teaches that L-glucose is also used for colonic cleansing and Shailubhai teaches various combination therapies. One would be motivated to use a dosage of between 20g to 60g because Tarka teaches that L-glucose works in a dose-response manner and 24g can be used when required by the particular condition. As such, there is a reasonable expectation of success, that L-glucose will work effectively with the GCRA peptides and combination therapies of Shailubhai for colonic cleansing. As such, claim 24 is met. 

Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,232,011 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘011  teaches SEQ ID NO: 9. 
The difference between the claims of ‘011 and the instant claims is that they do not teach colonic cleansing with the additional additives.
Shailubhai teaches a method of colonic cleansing with SEQ ID NO: 9, which is identical to instantly claimed SEQ ID NO: 9 (Claims 1 and 4).  This reference further teaches a dosage of .01 mg to 5mg, which is directly within the claimed range of .01 mg to 60 mg. 
This meets the limitations of claim 17. 
This reference further teaches adding a phosphodiesterase inhibitor, such as suldinac sulfone, zaprinast, motapizone, vardenafil or sildenifil to the composition for colonic cleansing (Claims 5 and 6). This meets claims 25 and 26. This reference teaches that sodium sulfate may also be administered (Col. 35, lines 20-25). This anticipates instant claims 22 and 23. This reference further teaches that addition of various agents to treat chronic constipation, such as chloride channel activator such as the bicyclic fatty acid, Lubiprostone, etc. (Col. 39, lines 40-50). As such, claim 23 is met. This reference also teaches PBS, meeting claims 18, 19 and 21. 
Tarka teach that L-glucose is an effective L-sugar laxative, and that L-glucose in powdered or crystalline form would be adjusted to provide a final reconstituted concentration of 6 to 12 g in 4 to 8 fluid ounces of beverage (Col. 7, lines 50-65). Thus, concentrations would range from 0.025 g/mL (6 g/240 mL) to 0.1 g/mL (12 g/120 mL). This reference teaches the following dosages: 
    PNG
    media_image1.png
    117
    306
    media_image1.png
    Greyscale
 (Col. 7) This reference teaches that a higher single dose of 24g at 1-2 times per day can be used in a dose-response manner, for those with those requiring more rapid or intense release. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Shailubhai and administered L-glucose because Tarka teaches that L-glucose is also used for colonic cleansing and Shailubhai teaches various combination therapies. One would be motivated to use a dosage of between 20g to 60g because Tarka teaches that L-glucose works in a dose-response manner and 24g can be used when required by the particular condition. As such, there is a reasonable expectation of success, that L-glucose will work effectively with the GCRA peptides and combination therapies of Shailubhai for colonic cleansing. As such, claim 24 is met. 

Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,238,712 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of ‘712  teaches SEQ ID NO: 9, and claims 6-11 teach a method of colonic cleansing. 
The difference between the claims of ‘712 and the instant claims is that they do not teach colonic cleansing with the additional additives.
Shailubhai teaches a method of colonic cleansing with SEQ ID NO: 9, which is identical to instantly claimed SEQ ID NO: 9 (Claims 1 and 4).  This reference further teaches a dosage of .01 mg to 5mg, which is directly within the claimed range of .01 mg to 60 mg. This meets the limitations of claim 17. 
This reference further teaches adding a phosphodiesterase inhibitor, such as suldinac sulfone, zaprinast, motapizone, vardenafil or sildenifil to the composition for colonic cleansing (Claims 5 and 6). This meets claims 25 and 26. This reference teaches that sodium sulfate may also be administered (Col. 35, lines 20-25). This anticipates instant claims 22 and 23. This reference further teaches that addition of various agents to treat chronic constipation, such as chloride channel activator such as the bicyclic fatty acid, Lubiprostone, etc. (Col. 39, lines 40-50). As such, claim 23 is met. This reference also teaches PBS, meeting claims 18, 19 and 21. 
Tarka teach that L-glucose is an effective L-sugar laxative, and that L-glucose in powdered or crystalline form would be adjusted to provide a final reconstituted concentration of 6 to 12 g in 4 to 8 fluid ounces of beverage (Col. 7, lines 50-65). Thus, concentrations would range from 0.025 g/mL (6 g/240 mL) to 0.1 g/mL (12 g/120 mL). This reference teaches the following dosages: 
    PNG
    media_image1.png
    117
    306
    media_image1.png
    Greyscale
 (Col. 7) This reference teaches that a higher single dose of 24g at 1-2 times per day can be used in a dose-response manner, for those with those requiring more rapid or intense release. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Shailubhai and administered L-glucose because Tarka teaches that L-glucose is also used for colonic cleansing and Shailubhai teaches various combination therapies. One would be motivated to use a dosage of between 20g to 60g because Tarka teaches that L-glucose works in a dose-response manner and 24g can be used when required by the particular condition. As such, there is a reasonable expectation of success, that L-glucose will work effectively with the GCRA peptides and combination therapies of Shailubhai for colonic cleansing. As such, claim 24 is met. 
As to instant claim 24, the difference between the prior art and the instant claims is that the prior art does not teach the addition of L glucose in a dosage of 20g-200g. 

Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,545,446 in view of Shailubhai et al. (US7,879,802) and Tarka et al. (US5,219,573).  
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘446 teaches SEQ ID NO: 9, and claim 13 teaches a method of colonic cleansing. Claims 2-12 of ‘446 teach the same colonic evacuant additives, L-glucose and PDE inhibitors, and dosages. 
The teachings of Shailubhai and Tarka have been described supra, and render obvious the additives for colonic cleaning GCRA peptides for the reasons described above. 


The following patents and applications also teach SEQ ID NO: 9. Note that ALL patents and applications with claims to SEQ ID NO: 9 are rendered obvious and subject to double patenting because the art recognizes that SEQ ID NO: 9 is used for colonic cleansing. The rejections are the same as above and have been shortened for brevity. 

Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,879,802 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘802  teaches SEQ ID NO: 9. 
The rejection over the claims is the same as described above in view of Shailubhai and Tarka. 
Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,041,786 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘802  teaches SEQ ID NO: 9. 
The rejection over the claims is the same as described above in view of Shailubhai and Tarka. 


Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,716,224 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘224  teaches SEQ ID NO: 9. 
The rejection over the claims is the same as described above in view of Shailubhai and Tarka. 

Claims 1-4 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,814,752 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘752  teaches SEQ ID NO: 9. 
The rejection over the claims is the same as described above in view of Shailubhai and Tarka. 
Claims 1-4 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,118,946 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘946  teaches SEQ ID NO: 9. 
The rejection over the claims is the same as described above in view of Shailubhai and Tarka. 
Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,597,424 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘424  teaches SEQ ID NO: 9. 
The rejection over the claims is the same as described above in view of Shailubhai and Tarka. 
Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,653,744 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘744  teaches SEQ ID NO: 9. 
The rejection over the claims is the same as described above in view of Shailubhai and Tarka. 
Claims 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application No. 15/471,462 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘462  teaches SEQ ID NO: 9. 
The rejection over the claims is the same as described above in view of Shailubhai and Tarka. 
This is a provisional rejection, as the claims have not been patented. 



Claims 1-4 and 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application No. 15/026,560 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘560  teaches SEQ ID NOs: 1 and/or 9. 
The rejection over the claims is the same as described above in view of Shailubhai and Tarka. 
This is a provisional rejection, as the claims have not been patented. 

Claims 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application No. 16/577,880 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘880 teaches SEQ ID NO: 9. 
The rejection over the claims is the same as described above in view of Shailubhai and Tarka.  
This is a provisional rejection, as the claims have not been patented. 

 


Claims 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application No. 16/546,707 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘707  teaches SEQ ID NO: 9. 
The rejection over the claims is the same as described above in view of Shailubhai and Tarka. 
This is a provisional rejection, as the claims have not been patented. 

Claims 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application No. 15/777,273 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘273 teaches SEQ ID NO: 9. 
The rejection over the claims is the same as described above in view of Shailubhai and Tarka. 
This is a provisional rejection, as the claims have not been patented. 

Claims 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application No. 16/000,251 in view of Shailubhai et al. (US7,879,802) and Tarka (US5,219,573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘251 teaches SEQ ID NO: 9. 
The rejection over the claims is the same as described above in view of Shailubhai and Tarka. 
This is a provisional rejection, as the claims have not been patented. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654